Citation Nr: 1231479	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned at a hearing held in June 2010 at his local RO.  A transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected hearing loss disability.  At a June 2010 Board hearing, he testified that his hearing loss disability may have worsened since his last examination that was conducted in April 2009, more than three years ago.  In light of the state of the record, the claim should be remanded for an examination to assess the current severity of the Veteran's hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the agency of original jurisdiction (AOJ) should also contact the Veteran to determine whether any additional, relevant VA and/or private treatment records exist.  If so, those records should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all private and/or VA treatment related to his hearing loss disability.  Thereafter, the AOJ should request that he provide, or authorize VA to obtain, the private records.  The AOJ should also obtain any pertinent VA treatment records dated since March 2008 and associate these records with the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his hearing loss disability.  The claims folder should be made available to the examiner.  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  

3.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be issued a Supplemental Statement of the Case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


